DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Prior Art Summary:
NPL “A content-aware bridging service for publish/subscribe environments”  Jose M. Lopez-Vegas teaches on the OMG DDS (Data Distribution Service) standard specifies a middleware for distributing real-time data using a publish-subscribe data-centric approach, Abstract.  Jose M. Lopez-Vegas teaches on set of requirements for developing a new service, called the DDS data spaces Interconnection Service, which includes Domain Bridging, Topic Bridging and Type-based Transformations.  However, Jose M. Lopez-Vegas does not teach on the details in the independent Claims regarding a network representation which represents how the data samples are transmitted over a network and on a memory representation that is equal to the network representation, where the memory representation represents how the data samples are laid out in memory.

NPL “A Wireless Sensor Network Protocol for the OMG Data Distribution Service” Kai Beckmann teaches Data-centric modeling techniques are a good match for wireless sensor networks. With the Data Distribution Service (DDS), the OMG has created a middleware standard for interoperable, platform- and vendor-neutral data-centric publish/subscribe architectures with real-time capabilities, Introduction, 2nd paragraph.  Kai Beckmann teaches on matching application interfaces which must be generated, where the interfaces are derived from the data-writer and data-reader classes, which are the point of access for interchanging (transmitting) data samples with the middleware and on the use of language bindings.  However, Kai Beckmann does not teach on the details in the independent Claims regarding a network representation which represents how the data samples are transmitted over a network and on a memory representation that is equal to the network representation, where the memory representation represents how the data samples are laid out in memory.

US 7,783,853 Bl Rhee teaches on a method of operating real-time middleware associated with at least one node of a data distribution system and that based on loan requests for dynamic memory elements on behalf of a user application executing on the node, an indication of at least one of the allocated fixed block size units to be lent, Abstract.  Rhee teaches on the lending and allocation of block size for use for requests.  However, Rhee does not teach on a network representation which represents how the data samples are transmitted over a network and on a memory representation that is equal to the network representation, where the memory representation represents how the data samples are laid out in memory.  Further, Rhee does not teach on the details in the independent Claims regarding binding languages and DDS (Data Distribution Service) type data samples.

US 2021/0373982 A1 Neilson teaches on systems and methods for creating a new entry in a hierarchical state data structure with object entries where a request is received to create the new entry for a child object in a hierarchical state data structure in the shared memory and the new entry is to span at least one shared memory buffer uniquely identifiable in a location of the shared memory and the child object is a logical representation of a state of a system, Abstract.  Nielson teaches on a memory representation of a data structure but however, does not teach on the other details in the independent claim regarding a network representation which represents how the data samples are transmitted over a network and on a memory representation that is equal to the network representation, where the memory representation represents how the data samples are laid out in memory.  Further, Nielson’s priority date is past the priority date of the Instant Application.

NPL “A Meta-Model Transformation between DDS and DBMS Representation of Data for DDS-DB Integration” Yim teaches an integral solution for data distribution and database management in the real-time applications space, a mapping between DDS and DBMS meta-model and DDS-DB integration mechanism for supporting data persistence, Abstract.  Yim teaches on multiple language bindings for accessing the data samples.  However, Yim does not teach on a network representation which represents how the data samples are transmitted over a network and on a memory representation that is equal to the network representation, where the memory representation represents how the data samples are laid out in memory.

Claims 1-10 are allowable over the prior art for the reasons stated above in the Prior Art Summary and for the reasons stated pp 6-12 of the Applicant’s Arguments/Remarks filed with Parent Application 16/823,324 (regarding Claims 6-15) filed on 04/26/2021.  A new and updated search was conducted and no prior art was discovered to read on the claims.  
Therefore, Claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442